                                                          IT IS ORDERED

                                                         Date Entered on Docket: January 13, 2021




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                    UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW MEXICO


  In Re:                                                    Case No. 18-12942-t13

  Karlene R. Velasquez,                                     Chapter: 13

                     Debtor.



      STIPULATED ORDER ALLOWING LOSS MITIGATION NEGOTIATIONS IN
       ORDER TO RESOLVE MOTION FOR RELIEF FROM AUTOMATIC STAY


           THIS MATTER came before the Court on the Motion for Relief from Stay filed by

  Specialized Loan Servicing LLC, as servicer for U.S. Bank National Association, as Trustee for

  Bear Stearns Asset Backed Securities I Trust 2006-AC3, Asset Backed Certificates, Series 2006-

  AC-3, and its successors and or assigns ("Creditor") filed on March 28, 2019 (Docket No.: 30)

  on the Debtor’s real property described as 8516 Rancho Del Rio Drive NE, Albuquerque, NM

  87113-2053 (the “Property”). Creditor, by its counsel, Karlene R. Velasquez (“Debtor”), by and

  through their attorney, Christopher L Trammell (the “Parties”), agree and stipulate as follows:


                                                  1




  Case 18-12942-t13       Doc 57     Filed 01/13/21     Entered 01/13/21 09:16:06 Page 1 of 3
       IT IS THEREFORE AGREED that the automatic stay of §362 of the U.S. Bankruptcy

Code, presently in effect in this case be, and hereby is, continued with full force and effect with

respect to, all rights of Creditor with respect to the subject Property, except as provided below:

       1.      Debtor shall apply for a loan modification, or other loan workout/loss mitigation

       agreement with Creditor. Creditor may contact the Debtor via telephone or written

       correspondence in negotiation of a modification of the relevant mortgage.

       2.      In the event a permanent modification is entered into between Debtor and

       Creditor, Debtor shall be allowed to pay the regular mortgage payments directly to

       Creditor, outside the Chapter 13 Plan.

       3.      Further, if the permanent modification resolves the issue regarding arrears on the

       mortgage, an order shall be entered instructing the Chapter 13 Trustee not to pay any

       additional amount to the mortgage arrears.

       4.      In the event Debtor fails to successfully complete the trial modification, or, if a

       permanent modification is not entered or denied between Debtor and Creditor, then the

       creditor may proceed with prosecuting it Motion for Relief from Stay.

       5.      In the event that the automatic stay of 11 U.S.C. §362 is terminated under the

       provisions of this Order, Creditor, and/or its successors and assigns, at its option, is free

       to exercise any rights it may have to enforce its security interest in the Property pursuant

       to applicable non-bankruptcy law and shall be allowed to take any and all steps necessary

       to exercise any and all rights it may have in the Property.



                                    ### END OF ORDER ###


                                                  2




Case 18-12942-t13        Doc 57     Filed 01/13/21      Entered 01/13/21 09:16:06 Page 2 of 3
 Submitted by:

 WEINSTEIN & RILEY, P.S.

 /s/ Elizabeth V. Friedenstein
 Elizabeth V. Friedenstein
 2501 San Pedro Drive NE, Bldg. A, Suite 102
 Albuquerque, NM 87110
 Direct: (505) 348-3075
 Fax: 505-214-5116
 ElizabethF@w-legal.com
 Attorney for Creditor




 Approved:
                                                   Approved:
 /s/ Christopher L. Trammell_____
 Christopher L Trammell                            /s/ Tiffany M. Cornejo____________
 3900 Juan Tabo NE                                 Tiffany M. Cornejo
 Albuquerque, NM 87111-3984                        625 Silver Avenue SW
 505-294-0131                                      Suite 350
 Email: cltlaw@comcast.net                         Albuquerque, NM 87102-3111
 Attorney for Debtors                              Trustee




Copies to:

Karlene R. Velasquez
8516 Rancho Del Rio Drive NE
Albuquerque, NM 87113
Debtor




                                               3




Case 18-12942-t13     Doc 57    Filed 01/13/21       Entered 01/13/21 09:16:06 Page 3 of 3
